Citation Nr: 1823701	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a generalized muscle pain condition to include as due to undiagnosed illness.

3.  Entitlement to service connection for a generalized joint pain condition to include as due to undiagnosed illness.  

4.  Entitlement to service connection for sleep disturbance to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a peripheral vestibular condition, claimed as dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1981 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Current jurisdiction resides with the RO in San Diego, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference facilities in February 2018.  The transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for a lower back disability, joint pain disability, muscle pain disability, and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a peripheral vestibular condition, claimed as dizziness, is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for a peripheral vestibular condition, claimed as dizziness, by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in the February 2018 hearing, the Veteran withdrew the appeal for entitlement to service connection for a peripheral vestibular condition, claimed as dizziness, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a peripheral vestibular condition, claimed as dizziness, and it is dismissed.  


ORDER

The appeal for entitlement to service connection for a peripheral vestibular condition, claimed as dizziness, is dismissed. 


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his remaining claims prior to final adjudication.  

The Veteran contended in the September 2013 notice of disagreement that he was not notified of the VA examinations scheduled for April 2013 for the claims for a lower back disability, muscle pain condition, joint pain condition, and sleep disturbance.  The Veteran reported for VA examinations for other conditions in June 2013.  

The Veteran underwent VA examinations in April 2014 for mental disorder, which discussed the sleep disturbance, and a VA examination for sleep apnea.  The VA examiner for sleep apnea opined that the Veteran's sleep apnea was not related to an exposure event during service and was a diagnosable condition.  However, it did not include a direct service connection opinion as originally requested in the cancelled April 2013 VA examination for sleep disturbance.  The examiner for sleep apnea opined that the Veteran's sleep apnea was not due to undiagnosed illness, but did not discuss a possible alternative etiology for direct service connection. 

The Veteran's medical treatment records document degenerative disc disease in the lumbar spine.  The Veteran has been diagnosed with sleep apnea.  The Veteran has reported generalized joint and muscle aches.  The Board notes that some of the pains which he testified to at the February 2018 hearing relate to conditions for which service connection has been granted, such as right rhomboid strain, right upper extremity radiculopathy, and right wrist sprain.  Nonetheless, as the VA examinations for these conditions were not performed, and opinions contained in other VA examinations are not complete enough for the Board to make a determination on service connection for these conditions, the Veteran should be afforded VA examinations for these conditions with appropriate related medical opinions.  If VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, determine if there are any outstanding treatment records.  If so, obtain them and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination for joint pain, muscle pain, lumbar spine, and sleep disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia where applicable.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any condition diagnosed or any joint or muscle pain that is present the examiner must discuss 

the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the condition diagnosed was caused by or incurred during the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that the condition was caused by or aggravated by the Veteran's other service-connected conditions? 

(c)  Are any of the Veteran's claimed symptoms relating to muscle pain, joint pain, sleep disturbance, due to undiagnosed illness? 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of diagnosed conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




